                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

KEVIN J. BATES,

                       Petitioner,                                     8:18CV322

       vs.
                                                                  MEMORANDUM
                                                                   AND ORDER
STATE OF NEBRASKA,

                       Respondent.

      This matter is before the court on preliminary review of Petitioner Kevin J.
Bates’ Petition for Writ of Habeas Corpus (filing no. 1) brought pursuant to 28
U.S.C. § 2254. The purpose of this review is to determine whether Petitioner’s
claims, when liberally construed, are potentially cognizable in federal court.
Condensed and summarized for clarity, Petitioner’s claims are:

       Claim One:              Petitioner was denied the constitutional right to a fair trial
                               because the state district court committed plain error by
                               permitting Lopez-Bravo to invoke his Fifth Amendment
                               privilege against self-incrimination in the presence of the
                               jury.1

       Claim Two:              Petitioner was denied effective assistance of counsel
                               because trial counsel (1) failed to ask for a continuance
                               to obtain a translation of the Spanish language text
       1
          The court construed Claim One from Petitioner’s allegations in “Ground One” of his
Petition. (Filing No. 1 at CM/ECF p. 5.) Also included in “Ground One” is the bare statement
that the “District Court erred in denying his request for an evidentiary hearing.” (Id.) To the
extent Petitioner seeks to assert a claim based on the state district court’s denial of an evidentiary
hearing on his motion for postconviction relief, such a claim would not be cognizable in federal
court. Errors during state postconviction review are not cognizable in a federal habeas corpus
action. See Jenkins v. Houston, 4:05CV3099, 2006 WL 126632 (D. Neb. 2006) (collecting
cases).
                         messages between Callahan and Lopez-Bravo and (2)
                         failed to confront and cross-examine Callahan and
                         Lopez-Bravo concerning their motives to fabricate, any
                         understandings or agreements as to any present or future
                         prosecution(s), or threats made by law enforcement in
                         exchange for their testimony during the course of trial.

      Claim Three:       Petitioner was denied effective assistance of counsel
                         because appellate counsel failed to raise on direct appeal
                         the following claims of ineffective assistance of trial
                         counsel: (1) the allegations in Claim Two, subpart (1),
                         supra; (2) the allegations in Claim Two, subpart (2),
                         supra; (3) trial counsel ceased cross-examination of
                         Lopez-Bravo upon his Fifth Amendment invocation; (4)
                         trial counsel failed to object to, move to strike testimony,
                         move for curative instruction, move to dismiss charges,
                         and preserve for appellate review the violation of due
                         process when the prosecutor knowingly presented false
                         testimony of Callahan and Lopez-Bravo; (5) trial counsel
                         failed to discuss with Petitioner and present defense that
                         witness Callahan suffered drug-induced hallucinations
                         and perceptual distortions and failed to consult with or
                         call an expert witness to describe effects; and (6) trial
                         counsel failed to object to form of jury instructions and
                         request a jury instruction which specifically instructed
                         the jury that intent is a material element of assault in the
                         second degree and third degree domestic assault.

      The court determines that Petitioner’s claims, when liberally construed, are
potentially cognizable in federal court. However, the court cautions Petitioner that
no determination has been made regarding the merits of these claims or any


                                         2
defenses to them or whether there are procedural bars that will prevent Petitioner
from obtaining the relief sought.

      IT IS THEREFORE ORDERED that:

      1.     Upon initial review of the habeas corpus petition (filing no. 1), the
court preliminarily determines that Petitioner’s claims, as they are set forth in this
Memorandum and Order, are potentially cognizable in federal court.

       2.    By December 17, 2018, Respondent must file a motion for summary
judgment or state court records in support of an answer. The clerk of the court is
directed to set a pro se case management deadline in this case using the following
text: December 17, 2018: deadline for Respondent to file state court records in
support of answer or motion for summary judgment.

      3.    If Respondent elects to file a motion for summary judgment, the
following procedures must be followed by Respondent and Petitioner:

             A.    The motion for summary judgment must be accompanied by a
                   separate brief, submitted at the time the motion is filed.

             B.    The motion for summary judgment must be supported by any
                   state court records that are necessary to support the motion.
                   Those records must be contained in a separate filing entitled:
                   “Designation of State Court Records in Support of Motion for
                   Summary Judgment.”

             C.    Copies of the motion for summary judgment, the designation,
                   including state court records, and Respondent’s brief must be
                   served on Petitioner except that Respondent is only required to
                   provide Petitioner with a copy of the specific pages of the
                   record that are cited in Respondent’s motion and brief. In the

                                          3
                  event that the designation of state court records is deemed
                  insufficient by Petitioner or Petitioner needs additional records
                  from the designation, Petitioner may file a motion with the
                  court requesting additional documents. Such motion must set
                  forth the documents requested and the reasons the documents
                  are relevant to the cognizable claims.

            D.    No later than 30 days following the filing of the motion for
                  summary judgment, Petitioner must file and serve a brief in
                  opposition to the motion for summary judgment. Petitioner may
                  not submit other documents unless directed to do so by the
                  court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the motion is therefore fully submitted for decision.

            F.    If the motion for summary judgment is denied, Respondent
                  must file an answer, a designation and a brief that complies
                  with terms of this order. (See the following paragraph.) The
                  documents must be filed no later than 30 days after the denial
                  of the motion for summary judgment. Respondent is warned
                  that failure to file an answer, a designation and a brief in a
                  timely fashion may result in the imposition of sanctions,
                  including Petitioner’s release.

       4.   If Respondent elects to file an answer, the following procedures must
be followed by Respondent and Petitioner:




                                         4
A.   By December 17, 2018, Respondent must file all state court
     records that are relevant to the cognizable claims. See, e.g.,
     Rule 5(c)–(d) of the Rules Governing Section 2254 Cases in the
     United States District Courts. Those records must be contained
     in a separate filing entitled: “Designation of State Court
     Records in Support of Answer.”

B.   No later than 30 days after the relevant state court records are
     filed, Respondent must file an answer. The answer must be
     accompanied by a separate brief, submitted at the time the
     answer is filed. Both the answer and the brief must address all
     matters germane to the case including, but not limited to, the
     merits of Petitioner’s allegations that have survived initial
     review, and whether any claim is barred by a failure to exhaust
     state remedies, a procedural bar, non-retroactivity, a statute of
     limitations, or because the petition is an unauthorized second or
     successive petition. See, e.g., Rules 5(b) and 9 of the Rules
     Governing Section 2254 Cases in the United States District
     Courts.

C.   Copies of the answer, the designation, and Respondent’s brief
     must be served on Petitioner at the time they are filed with the
     court except that Respondent is only required to provide
     Petitioner with a copy of the specific pages of the designated
     record that are cited in Respondent’s answer and brief. In the
     event that the designation of state court records is deemed
     insufficient by Petitioner or Petitioner needs additional records
     from the designation, Petitioner may file a motion with the
     court requesting additional documents. Such motion must set
     forth the documents requested and the reasons the documents
     are relevant to the cognizable claims.


                           5
            D.    No later than 30 days after Respondent’s brief is filed,
                  Petitioner must file and serve a brief in response. Petitioner
                  must not submit any other documents unless directed to do so
                  by the court.

            E.    No later than 30 days after Petitioner’s brief is filed,
                  Respondent must file and serve a reply brief. In the event that
                  Respondent elects not to file a reply brief, he should inform the
                  court by filing a notice stating that he will not file a reply brief
                  and that the merits of the petition are therefore fully submitted
                  for decision.

            F.    The clerk of the court is directed to set a pro se case
                  management deadline in this case using the following text:
                  January 15, 2019: check for Respondent’s answer and separate
                  brief.

       5.    No discovery shall be undertaken without leave of the court. See Rule
6 of the Rules Governing Section 2254 Cases in the United States District Courts.

      Dated this 1st day of November, 2018.

                                             BY THE COURT:

                                             s/ Richard G. Kopf
                                             Senior United States District Judge




                                         6
